Opinion filed May 27, 2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00188-CV
                                                    __________
 
                                         TONY
RAY MITCHELL
 
                                                             V.
 
                                  NATALIE
NICOLE MITCHELL

 
                                   On
Appeal from the 18th District Court
 
                                                          Johnson
County, Texas
 
                                                Trial Court
Cause No. D201005519
 

 
                                            M
E M O R A N D U M    O P I N I O N
            This is an appeal from a final decree of divorce signed on August 30, 2010.  Appellant,
Tony Ray Mitchell, timely filed a pro se notice of appeal.   However, neither a
reporter’s record nor an appellant’s brief has been filed. We dismiss the
appeal for want of prosecution.
            The court
reporter notified this court that appellant neither filed a written designation
specifying the matters to be included in the reporter’s record nor made
arrangements to pay for the reporter’s record.  On December 2, 2010, the clerk
of this court wrote appellant at his last known address and informed him that
the case would be submitted on the clerk’s record alone.  The clerk’s letter
further advised appellant that his brief would be due for filing on or before
January 3, 2011.  The clerk’s letter of December 2, 2010, was returned to
the clerk’s office by the U.S. Postal Service with the notation “RETURN TO
SENDER / NOT DELIVERABLE AS ADDRESSED / UNABLE TO FORWARD.”  The clerk’s office
subsequently made repeated attempts to call appellant by telephone in order to
obtain his current mailing address, but the clerk’s office was never able to
reach appellant.
Appellant’s
brief is now more than four months overdue.  Furthermore, appellant has failed
to provide this court with his current mailing address so that the court can
provide him with notices issued by the court as required by Tex. R. App. P. 6.3(c).  Litigants have a continuing duty to keep the court and parties apprised of their
correct and current address.  See Ashworth v. Brzoska, 274 S.W.3d 324,
331-32 (Tex. App.—Houston [14th Dist.] 2008, no pet.).  Therefore, pursuant to Tex. R. App. P. 38.8(a) and 42.3(b),
the appeal is dismissed for want of prosecution.
 
                                                                                                PER
CURIAM
 
May 27, 2011
Panel[1]
consists of:  Wright, C.J.,
McCall, J., and Hill, J.[2]




[1]Rick Strange, Justice, resigned effective April 17,
2011.  The justice position is vacant pending appointment of a successor by the
governor.


 
[2]John G. Hill, Former Justice, Court of Appeals, 2nd
District of Texas at Fort Worth, sitting by assignment.